Citation Nr: 0217106	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1942 and from August 1945 to February 1946.  He was 
a prisoner of war (POW) of the Japanese Government from 
April 1942 to October 1942.  The appellant is the veteran's 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that reopened a claim for service 
connection for the cause of the veteran's death based on new 
and material evidence, but denied the reopened claim.    

The appellant's initial claim for service connection for the 
cause of the veteran's death was denied by the Board in 
December 1984.  In its June 1999 decision from which the 
present appeal arises, the RO reopened the claim and 
considered the claim de novo.  However, even though the RO 
explicitly found new and material evidence to reopen the 
claim, the Board must also consider this threshold 
jurisdictional question.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed. Cir. 1996). 


FINDINGS OF FACT

1.  The Board denied the appellant's claim for service 
connection for the cause of the veteran's death in December 
1984.

2.  The primary basis for the Board's December 1984 denial 
of service connection for the cause of the veteran's death 
was that the cause of the veteran's death was nonservice-
connected heart disease, which was not shown to have any 
relationship to the veteran's prison-of-war experience.
3.  The evidence received subsequent to the final December 
1984 Board decision includes competent evidence of diagnoses 
of coronary heart disease, and lay statements from fellow 
POWs that the veteran had swollen ankles, toes, legs and 
knees during his period of captivity; this evidence is 
relevant and so significant that it must be considered to 
decide fairly the merits of the claim.

4.  The veteran's symptomatic coronary heart disease was 
first shown decades after active service; however, he is a 
former POW who was interned for more than 30 days, he has an 
in-service history of beriberi and localized edema while a 
POW, and the evidence is in relative equipoise as to whether 
he had ischemic heart disease which materially contributed 
to his death.  


CONCLUSIONS OF LAW

1.  The December 1994 Board decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1100 (2002).

2.  The evidence received in support of the veteran's 
application to reopen a claim for service connection for the 
cause of the veteran's death is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2002).

3.  Ischemic heart disease is presumed to have been incurred 
during the veteran's captivity as a POW while on active 
duty; the criteria for service connection for the cause of 
the veteran's death have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1310, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(c), 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The new law revises the former § 5107(a) of 
title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in the developing the facts pertinent to the 
claim.  The statute significantly heightens VA's duty to 
assist the appellant in development of his or her claim and 
to notify the appellant of the types of evidence needed to 
substantiate her claim.  On preliminary review of this 
matter, the Board concludes that the requirements of these 
new provisions may not have been fully met.  However, 
because the benefit sought on appeal is being granted in 
full, the Board finds that it is not prejudicial to the 
claimant to proceed to adjudicate the claim for service 
connection for the cause of the veteran's death on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

The appellant, the veteran's surviving spouse, seeks service 
connection for the cause of the veteran's death.

The evidence as it existed at the time of the Board's 
December 1984 denial of the appellant's initial claim for 
service connection for the cause of the veteran's death is 
as follows:

The certificate of death indicates that the veteran died in 
September 1983, from hypertensive cardiovascular disease, 
"rule out diabetes mellitus."  Malnutrition and avitaminosis 
were listed as conditions contributing to death but not 
related to the disease or condition causing death.  He was 
65 years old and had no service-connected disabilities at 
the time of his death.

The veteran served on active duty from November 1941 to 
October 1942 and from August 1945 to February 1946.  His 
service records show that he was a POW of the Japanese 
Government from April 1942 to October 1942.  

What appears to be an August 1945 service entrance 
examination was normal.  His cardiovascular system was 
evaluated as normal and his blood pressure was measured as 
110/70.  An undated, unsigned report of discharge 
examination associated with the claims file indicates that 
findings were normal.  

A Philippine Army affidavit signed by the veteran in August 
1945 indicates that he had malaria upon his release as a POW 
in October 1942.  A Philippine Army affidavit signed by the 
veteran in January 1946 indicates he had malaria, beriberi, 
and dysentery while a POW from April 1942 to October 1942, 
with no permanent residuals incurred.  He indicated that he 
received treatment for these illnesses by a private 
physician from October 1942 to March 1944.  

The veteran was admitted to Veterans Memorial Medical Center 
in December 1978 for three days.  The various diagnoses 
included hypertensive vascular disease.

A medical certificate dated in May 1981 form Pangasinan 
Provincial Hospital indicates that the veteran was 
hospitalized from April into May of that year for various 
disabilities, including hypertension. 

L. F. Fernandez, M.D., certified in May 1981 that the 
veteran had been under his care since February 1975.  He had 
been treated for hypertensive disease with signs and 
symptoms of cerebral insufficiency.  

In September and into October 1981, the veteran was 
hospitalized at Veterans Memorial Medical Center for 
hypertensive vascular disease as well as other disabilities.  
A reported blood pressure reading at that time was 110/80.  
The record includes a report of physical examination from 
T.B. Lomibao, M.D., dated in July 1982.  The report 
describes the veteran's medical history.  The veteran stated 
that his present illness began in 1942 as a POW.  The 
physician reported pertinent physical findings and made the 
following diagnoses:  Avitaminosis, pulmonary tuberculosis, 
anemia, chronic rheumatoid arthritis, hypertension, 
recurrent malaria, and impaired vision and hearing.

In February 1983, the veteran attended a VA medical 
examination.  Following medical and laboratory examinations, 
the pertinent diagnoses included hypertensive cardiovascular 
disease with minimal cardiac enlargement of the left 
ventricle.  No residuals of malaria, dysentery, 
malnutrition, beriberi, or nutritional deficiencies were 
found.  A February 1983 VA chest X-ray showed cardiac 
enlargement, minimal, with elongation and arteriosclerosis 
of the thoracic aorta.  

Based on the above evidence, the Board denied the 
appellant's claim for service connection for the cause of 
the veteran's death in December 1984, primarily on the 
ground that the fatal disease process was nonservice-
connected heart disease, which was not shown to have any 
relationship to the veteran's prisoner-of-war experience.

Since the Board's December 1984 denial, the following 
pertinent evidence has been received:

A January 1999 Philippines Department of Health Region I 
Medical Center medical certificate indicates that the 
veteran was hospitalized in September 1983, with the 
findings and diagnoses of hypertensive cardiovascular 
disease, malnutrition, and avitaminosis.  He died in the 
hospital.  

A February 1999 note from Dr. Gaudencio M. Reyes states that 
he treated the veteran for hypertension in July 1969.

A February 1999 letter from F. C. Cuison, M.D., states that 
he treated that veteran for essential hypertension and an 
acute urinary tract infection in the year 1978.  

A May 1999 letter from Region I Medical Center (which would 
otherwise have possession of the veteran's records of 
hospitalization at the time of his death in September 1983) 
indicates that all of its records of treatment prior to 1991 
were destroyed by natural calamities and termites.  

Written lay statements from two fellow POWs received in May 
1999 attest to the conditions of their confinement under the 
Japanese Imperial Army, to include witnessing of swelling of 
he veteran's and their own toes, ankles, legs and knees, and 
that they were malnourished.  A January 2002 VA memorandum 
for file states that records show these two veterans served 
as POWs during the same time frame as the veteran's 
captivity, beginning in April 1942. 

A May 1999 letter from L. F. Fernandez, M.D., states that he 
treated the veteran in the late 1970s and early 1980s.  He 
could not locate the veteran's medical records, but did 
recall him as having chronic hypertension and coronary heart 
disease.  He noted that several of the veteran's family 
members had been under his care, as well as relatives of 
his, as they lived in proximity to his hospital.        

An April 1991 certificate from the office of the local Civil 
Registrant in Dagupan City, received in March 2000, 
indicates that the veteran died in September 1983 at 
Panganisan Provincial Hospital.  The cause of death was 
listed as hypertensive cardiovascular disease, rule out 
diabetes mellitus, malnutrition, and avitaminosis. 

In a January 2000 letter, J. D. Canto, M.D., wrote that the 
veteran was his patient in the late 1970s and early 1980s.  
He could not locate the veteran's medical records due to the 
damage done by an earthquake, but he did recall the veteran 
as having chronic hypertension and coronary heart disease.  
The veteran was noted to have been receiving Serpasil, one 
tablet daily.  

In March 2000, L. F. Fernandez, M.D., provided an addendum 
to his description of the veteran's clinical history.  He 
wrote that the veteran was seen on several occasions at the 
patient department of the Pangasinan Provincial Hospital, 
the new Region I Medical Center, and in his clinic at the 
Pangasinan Medical Center.  The veteran's main complaints 
were those of chest pain, shortness of breath, and swelling 
of the ankles.  He was treated as a patient with 
hypertensive and coronary heart disease.  He was given 
multiple medications.  He was also treated with vitamins and 
given IV fluids while in the ward due to avitaminosis and 
malnutrition.  This covered a period from the late 1970s to 
the early 1980s.  The diagnosis was coronary heart disease, 
hypertensive heart disease, and chronic malnutrition with 
possible metabolic deficiency.  The statement was certified 
by Dr. Fernandez to be true and correct.  

At a March 2000 RO hearing, the appellant asserted that in 
addition to hypertensive cardiovascular disease, her husband 
also died from malnutrition and avitaminosis, listed on the 
veteran's death certificate as having contributed to or 
caused his death.  

Subsequently, the RO received a substantial body of Veterans 
Memorial Hospital (VMH) records dated toward the veteran's 
life.  

A VMH record of hospitalization in April 1978 includes 
diagnoses of arteriosclerotic heart disease, an old 
anteroseptal wall myocardial infarction, and premature 
ventricular contraction in trigeminy, controlled.  This 
hospital record reflects a "claim no." other than the 
veteran's VA benefits claim number.  A VMH record of 
hospitalization from September 1981 to October 1981 includes 
diagnoses of hypertensive vascular disease, and 
cerebrovascular accident, old, probably thrombosis.  This 
latter medical record includes no claim number.

An additional private hospital summary appears to pertain to 
treatment for someone other than the veteran but bearing the 
same name - the hospital record indicates a patient of an 
age other than the veteran's age, and indicates the patient 
died in January 1979.

Additional Veterans Memorial Medical Center (VMMC) records 
and VMH records, provided by the VMH and appearing to be 
genuine records of treatment of the veteran, show recurring 
diagnoses of hypertensive vascular disease, and 
cerebrovascular accident due to thrombosis, for the period 
from December 1978 to October 1981.  The cerebrovascular 
accident was found to have most likely occurred two weeks 
prior to his initial treatment in December 1978.  Among 
these records is a VMMC report of a December 1978 chest X-
ray, taken on the veteran's first day of treatment for his 
cerebrovascular accident.  This report includes impressions 
of cardiac shadow not enlarged, and atherosclerotic aorta.

Law and Regulations

For decisions dated in 1984, a time prior to judicial review 
of the Board, a decision of the Board of Veterans Appeals is 
generally final.  See 38 U.S.C.A. §§ 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 20.1100 (2002).

38 U.S.C.A. § 5108 states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In this 
case, as there is a final decision, the claim may not be 
reopened and allowed unless new and material evidence is 
presented or secured.  

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court 
held that for new and material evidence purposes only, new 
evidence presented is presumed to be credible.  The only 
exception would be where evidence presented is either 
(1) beyond the competence of the individual making the 
assertion or (2) inherently incredible.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
38 U.S.C.A. § 5108.  New and material evidence is evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a). 

Second, if VA determines that the evidence is new and 
material, VA must then proceed to evaluate the merits of the 
claim on the basis of all of the evidence of record, but 
only after ensuring that the duty to assist has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 
(1999) (en banc), overruled on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only if 
the preceding step is satisfied.  See Vargas-Gonzales v. 
West, 12 Vet. App. 231, 235 (1999).  For evidence to be 
sufficient to reopen the previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to 
former POW's listed in 38 C.F.R. § 3.309(c) (2002), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2002).

If a veteran is a former POW and was interned or detained 
for not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any 
of the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; and peripheral neuropathy (except 
where directly related to infectious causes).  For purposes 
of this section, the term beriberi heart disease includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity.  38 C.F.R. § 
3.309(c) (2002).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  
When a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The appellant's claim for service connection for the cause 
of the veteran's death was denied by the Board in a December 
1984 decision; that decision is final.  See 38 U.S.C.A. 
§§ 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 
(2002).

The evidence received subsequent to the final December 1984 
Board decision includes competent diagnoses of coronary 
heart disease and atherosclerosis, and lay statements from 
fellow POWs that the veteran had swollen ankles, toes, legs 
and knees during his period of captivity.  This evidence is 
relevant and so significant that it be considered to decide 
the merits of the claim.  It follows that the evidence 
received in support of the veteran's application to reopen a 
claim for service connection for the cause of the veteran's 
death is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  
VA must therefore adjudicate the case on the merits.  
Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

In the present case, the evidence includes a January 1946 
affidavit in which the veteran asserts that he had malaria, 
dysentery, and beriberi during service.  An August 1945 
service entry affidavit indicates only that the veteran had 
malaria upon his release as a POW; however, the space for 
this type of information on the August 1945 form was scant.  
The January 1946 affidavit information appears accurate in 
general and there is nothing in the affidavit to call into 
question the veteran's assertion that he had beriberi while 
a POW.  An undated discharge examination report and an 
August 1945 entry examination are generally negative for 
current illness, but do not contain information which 
generally or specifically rebuts the information provided by 
the veteran regarding his illnesses during his period as a 
POW in 1942 or the regulatory presumption (see below) that 
the veteran had beriberi.

While there is no medical evidence of localized edema or 
beriberi during service, the Board observes that, where a 
former POW claims disability compensation, omission of 
history or findings from clinical records made upon 
repatriation is not determinative of service connection.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin. The circumstances 
attendant upon the individual veteran's confinement, and the 
duration thereof, will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).  

Also of probative value in this case are the statements of 
two former POWs, verified to have been in captivity at the 
same time as the veteran, who state that their own and the 
veteran's symptoms included swollen toes, knees, legs, and 
ankles.  The statements submitted by these POWs also contain 
information more properly provided by a medical 
professional, such as specific diagnoses of conditions.  A 
layperson is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis or 
attribution of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, a layperson is 
competent to testify as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  Localized swelling 
is one such observable symptom.  They are competent to 
report having witnessed the veteran's localized swelling, 
which for purposes of 38 C.F.R. § 3.309(c), is sufficient 
credible evidence that the veteran experienced "localized 
edema" as a POW.  

The contentions of these two POWs are also consistent with 
the veteran's reporting upon discharge from service that he 
had beriberi while a POW.  Dorland's medical dictionary 
defines beriberi as "as disease caused by a deficiency of 
thiamine (vitamin B1) and characterized by polyneuritis, 
cardiac pathology, and edema."  There is no reasonable basis 
upon which the Board could doubt that the veteran 
experienced edema or localized swelling during his period of 
captivity.

There is also medical evidence that the veteran had coronary 
heart disease prior to his death.  In May 1999 and March 
2000, Dr. Fernandez, who appears to have been the veteran's 
family physician, provided detailed and credible reports of 
treating the veteran for coronary artery disease, in the 
late 1970s and early 1980s.  A January 2000 letter from Dr. 
Canto is to the same effect.  It is also pertinent to note 
that a contemporaneously prepared December 1978 report of a 
chest X-ray from the VMMC includes an impression of an 
atherosclerotic aorta at the approximate beginning of the 
time frame during which they rendered treatment for coronary 
artery disease.  Given that there is ample medical evidence 
of symptomatic coronary artery disease with complications, 
the Board finds that it is at least as likely as not that he 
had ischemic heart disease.  In support of this conclusion, 
the Board notes ischemic heart disease is defined as any of 
a group of acute or chronic cardiac disabilities resulting 
from insufficient oxygenated blood to the heart.  It may be 
due to increased oxygen demand, to diminished blood oxygen 
transport, or most commonly to reduction in coronary blood 
flow because of arterial narrowing or obstruction (emphasis 
added) such as that caused by atherosclerosis.  It may 
manifest as angina pectoris, myocardial infarction, 
ventricular fibrillation, or sudden cardiac death.  
Dorland's Illustrated Medical Dictionary, 28th Edition, page 
484.  The veteran clearly had coronary artery disease that, 
by definition, would result in reduction in coronary blood 
flow because of arterial narrowing or obstruction, and the 
record clearly shows longstanding cardiac problems, to 
include his fatal heart disease.  To the extent the February 
1983 VA examination report may be inconsistent with a 
finding of coronary artery disease, it is rebutted by the 
statements of Dr. Fernandez, Dr. Canto, and the December 
1978 records of the VMMC.  The Board finds that the evidence 
is at least in equipoise as to whether the veteran had 
ischemic heart disease.  Considering his POW history with 
localized swelling during that period of time, it follows 
that it is presumed that he had beriberi heart disease.  See 
note following 38 C.F.R. § 3.309(c).  That is, because the 
veteran had localized edema during his period of service as 
a POW, and later developed ischemic heart disease, this is 
by regulatory definition "beriberi heart disease."  Id.  The 
question remains whether his beriberi heart disease caused 
or materially contributed to his death.   

The death certificate describes the cause of death as 
"hypertension cardiovascular disease."  While not 
specifically noting coronary or ischemic heart disease, the 
veteran had a history of the latter with complications and 
the records of the veteran's terminal period of 
hospitalization have, unfortunately, been destroyed. The 
Board finds that, under these circumstances, the evidence is 
in relative equipoise as to whether the veteran's ischemic 
heart disease materially contributed to his death.  The 
benefit of the doubt is resolved in the veteran's favor; 
accordingly, service connection for the cause of the 
veteran's death is warranted.  38 C.F.R. §§ 3.102, 3.312.

In sum, while the veteran's symptomatic coronary artery 
disease was first shown decades after active service, he is 
a former POW who was interned for more than 30 days, he has 
a history of beriberi, and the evidence shows he had 
localized edema or swelling during captivity.  Under such 
circumstances, the Board finds that it is at least as likely 
as not that the veteran had ischemic heart disease, which is 
presumed to have been incurred during the veteran's 
captivity as a POW while on active duty, and it is as likely 
as not that his ischemic heart disease materially 
contributed to his death. 

For these reasons, service connection for the cause of the 
veteran's death is warranted.


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death, the claim is reopened.

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

